Name: Commission Regulation (EEC) No 2506/93 of 10 September 1993 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 93 Official Journal of the European Communities No L 231 /7 COMMISSION REGULATION (EEC) No 2506/93 of 10 September 1993 on the supply of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 014 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accordance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the cat ­ egories of sugar in question ; Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Tenders relating to the lots specified in the Annex shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 ( la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . (2) OJ No L 174, 7 . 7 . 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . W OT No L 81 . 28 . 3 . 1991 . n. 108 . (6) OJ No L 177, 1 . 7. 1981 , p. 4. No L 231 /8 Official Journal of the European Communities 14. 9. 93 ANNEX I LOTS A and B 1 . Operation Nos ('): see Annex II 2 . Programme : 1 993 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, (tel , (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (') (') (7) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VA..1 ) 8 . Total quantity : 1 548 tonnes 9 . Number of lots : two (lot A : 1 188 tonnes ; lot B : 360 tonnes) 10 . Packaging and marking (6) (9) (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under V.A.2 and VA.3) Markings in Portuguese (A 12 to A 15 ; A 19 ; A 21 ; A 25), French (Al toA3;A5toA8;All;Al6 to A 1 8 ; A 20 ; A 22 ; B 1 to B 3), English (A 4 ; A 9 and A 1 0 ; A 33 ; B 5 to B9) and Spanish (A 23 and A 24 ; A 26 to A 32 ; B 4) 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 10  14. 11 . 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 28 . 9 . 1993 at 12 noon (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 12. 10 . 1993 (b) period for making the goods available at the port of shipment : 8  28 . 11 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 26 . 10 . 1993 (b) period for making the goods available at the port of shipment : 22. 11  12. 2. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : In the case of A and B sugar : periodic refund applicable to white sugar on 2. 9 . 1993, fixed by Commission Regulation (EEC) No 2433/93 (OJ No L 223, 2. 9 . 1993, p. 15) 14. 9 . 93 Official Journal of the European Communities No L 231 /9 LOT C 1 . Operation No (') : 819/93 2. Programme : 1993 3 . Recipient (2) : Mozambique 4. Representative of the recipient : Ministry of Health, Av. Salvador Allende, Maputo ; contact Mr Jorge Xhlone, (tel . 423 822/430 814, telex 6-239 Misau MO) 5. Place or country of destination (8) : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) Q (u) : See OJ No C 114, 29 . 4. 1991 , p. 1 (VA.1 ) 8 . Total quantity : 286 tonnes 9 . Number of lots : one (three parts : lot CI : 80 tonnes, lot C2 : 162 tonnes, lot C3 : 44 tonnes) 10 . Packaging and marking (6) (9) (,0) : See OJ No C 114, 29. 4. 1991 , p. 1 (V.A.2, VA.3) Markings in Portuguese 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot C 1 : Maputo ; lot C 2 : Beira ; lot C 3 : Nacala 1 6 . Address of the warehouse and, if appropriate, port of landing : lot C 1 : Centro de abastecimentos, Av. das FPLM No 264 Distance Port-Warehouse : 1 3 km ; Contact : Valeriano de Brito lot C 2 : DirecÃ §Ã £o provincial de SaÃ ºde, Bairro da Manga Distance Port-Warehouse : 20 km ; Contact : JosÃ © Gundana lot C 3 : Hospital psiquiÃ ¡trico, Nampula Distance Port-Warehouse : 240 km ; Contact : AmÃ ©rico dos Anjos Viagem 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 10  7. 11 . 1993 18 . Deadline for the supply : 5. 12. 1993 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 9 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 11 . 1993 (c) deadline for the supply : 19. 12. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 11  5. 12. 1 993 (c) deadline for the supply : 2. 1 . 1 994 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : In the case of A and B sugar : periodic refund applicable to white sugar on 2. 9 . 1993, fixed by Commission Regulation (EEC) No 2433/93 (OJ No L 223, 2 . 9 . 1993, p. 15) No L 231 /10 Official Journal of the European Communities 14. 9 . 93 LOT D 1 . Operation No ('): 677/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Tropic 1295 Av. Zadequias Manganhela, Maputo, (tel : (258 1 ) 430 119 - 430 120 - 430 129, fax : 430128 ; contact : Mr Borralho, Director-General) 5. Place or country of destination (8) : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) (s) (7) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.E. 1 ) 8 . Total quantity : 180 tonnes 9. Number of lots : one 10. Packaging and marking (6) (9) (10) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA2, VA.3) Markings in Portuguese 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 10  7. 11 . 1993 18. Deadline for the supply : 5 . 12. 1993 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 9 . 1993 1 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 11 . 1993 (c) deadline for the supply : 19. 12. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 26. 10.1 993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 11  5. 12. 1 993 (c) deadline for the supply : 2. 1 . 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Brux ­ elles telex 22037 / 25670 AGREC B : telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : In the case of A and B sugar : periodic refund applicable to white sugar on 2. 9 . 1993, fixed by Commission Regulation (EEC) No 2433/93 (OJ No L 223, 2. 9 . 1993, p. 15) 14. 9 . 93 Official Journal of the European Communities No L 231 /11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106) shall not apply to this amount. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable. The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . (5) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate . (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ Q The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) is binding for determination of the sugar category. (8) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. C) Notwithstanding OJ No C 114, point V.A.3.(c) is replaced by the following : 'the words "European Community'". ( 10) Placed in 20-foot containers . The free holding period for containers must be at least 15 days. (") Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers in the stack position to the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers ' from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's ag;ent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarder. C 2) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  FOB price,  insurance costs,  freight costs,  packing list,  phytosanitary certificate,  radiation certificate,  bill of loading ( 1 /3 original). No L 231 /12 Official Journal of the European Communities 14. 9 . 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni complementari Bijkomende informatie InformaÃ §Ã µes complementares A 1 188 A 1 : 18 737/93 Madagascar / 93ATM030 A 2 : 1 8 738/93 Madagascar / 930PE004 A 3 : 18 883/93 Madagascar / 93CAM025 A 4 : 54 739/93 Ethiopia / 93CAG012 A 5 : 36 740/93 AlgÃ ©rie / 93CAB025 A 6 : 54 741 /93 AlgÃ ©rie / 93CIM007 A 7 : 36 1 742/93 AlgÃ ©rie / 93CIM008 A 8 : 36 743/93 AlgÃ ©rie / 930XB016 A 9 : 36 744/93 Egypt / 93CAG004 AIO : 18 745/93 Egypt / 93CAG005 All : 18 746/93 Liban / 93SPF003 Al 2 : 18 747/93 Angola / 93ALA005 Al 3 : 18 748/93 Angola / 93CAN027 Al 4 : 18 749/93 Angola / 93CAN028 Al 5 : 18 750/93 MoÃ §ambique / 930PE007 Al 6 : 18 751 /93 BÃ ©nin / 93CIN060 Al 7 : 36 752/93 Burkina Faso / 93CAB020 Al 8 : 18 753/93 RÃ ©publique Centrafricaine / 93PDF015 Al 9 : 18 754/93 GuinÃ ©-Bissau / 93CAI004 A20 : 18 755/93 Niger / 93SSI028 A21 : 18 756/93 SÃ £o TomÃ © e Principe / 93CAB045 14. 9. 93 No L 231 /13Official Journal of the European Communities ,  Cantidad total Cantidades parciales . . , , , , .Lote (en toneladas) (en toneladas) Accion n InÃ ­ormac.ones complementarias Ã .- TotalmÃ ¦ngde DelmÃ ¦ngde A , .- ... ,. , .Parti (tons) (tons) Aktlon nr" Yderligere oplysninger n . Gesamtmenge Teilmengen MaÃ nahme r .. , » , .. ,Partie (in Tonnen) (in Tonnen) Nr. . ErgÃ ¤nzende AuskÃ ¼nfte Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ®^ÃÃ ¿Ã Ã ¿Ã Ã ·Ã Ã ±. Ã Ã µÃ Ã ¹Ã ºÃ µÃ ^ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  ,  Total quantity Partial quantities Operation »... . , . .Lot (in tonnes) (in tonnes) No Additional information , QuantitÃ © totale QuantitÃ ©s partielles « , , ,, .Lot (en tonnes) (en tonnes) ActI0n n Informations complÃ ©mentaires T  QuantitÃ totale Quantitativi parziali . . . , ,Lotto (in tonnellate) (in tonnellate) Azione n . Informazioni complementan n . ·  Totale hoeveelheid Deelhoeveelheden Maatregel .. , , . ,Partl' (in ton) (in ton) nr. Bijkomende informatie , . Quantidade total Quantidades parciais a - o , , . ,Lote (em toneladas) (em toneladas) AcÃ §ao n ' InformaÃ §Ã µes complementares A22 : 18 757/93 HaÃ ¯ti / 93CAB029 A23 : 144 758/93 Guatemala / 93CAB034 A24 : 18 759/93 Bolivia / 93CAB036 A25 : 18 760/93 Brasil / 93ALA003 A26 : 18 761 /93 PerÃ º / 93ATM046 A27 : 18 762/93 PerÃ º / 93CAD007 A28 : 18 763/93 PerÃ º / 93PDF022 A29 : 18 884/93 PerÃ º / 93CAM034 A30 : 18 885/93 PerÃ º / 93PRS022 A31 : 18 886/93 PerÃ º / 93PRS026 A32 : 18 922/93 Chile / 93ATM003 A33 : 324 923/93 Eritrea / 93DIA005 B 360 B 1 : 18 850/93 HaÃ ¯ti / 93CAN045 B 2 : 18 851 /93 HaÃ ¯ti / 93CAN046 B 3 : 18 852/93 HaÃ ¯ti / 93CAN047 B 4 : 54 853/93 Nicaragua / 930XB023 B 5 : 72 854/93 India / 93CAM005 B 6 : 72 855/93 India / 93CAM013 B 7 : 36 856/93 India / 93SOM005 B 8 : 54 857/93 India '/ 93SOM008 B 9 : 18 887/93 Bangladesh / 93CAM028